Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Mayim E. Wiens on July 6, 2022.

Amendment to Claims
(i). Claim 21, in line 2, after “with a KD of less than or equal to “, delete “about”.
(ii). Claim 25, in line 1, delete “and instructions for use”.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matter is enabled, and neither taught nor suggested by the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Restriction/Election
Applicant’s election with traverse of Invention Group I (claims 1-22 and 26) in the reply filed on 08/09/2021 is acknowledged. It is noted that claims 24 and 25 should have included in Group I. In response to species election requirement, Applicant elects without traverse the following species: CDR-H1 comprises the sequence GFSLTSYHVS (SEQ ID NO: 2), CDR-H2 comprises the sequence AIWTGGSIA (SEQ ID NO: 3), CDR-H3 comprises the sequence DLSDYYSSYTSFDY (SEQ ID NO: 4), CDR-L1 comprises the sequence XASAGISNDLA (SEQ ID NO: 381), wherein X is arginine (R) or leucine (L), CDR-L2 comprises the sequence AASRLQD (SEQ ID NO: 8), and CDR-L3 comprises the sequence QQSYKYPLT (SEQ ID NO: 9); the VH sequence set forth in SEQ ID NO: 61; the VL sequence set forth in SEQ ID NO: 66; the heavy chain sequence set forth in SEQ ID NO: 65; and the light chain sequence set forth in SEQ ID NO: 70.  In view of the sequence search results, claims 1, 3-22, and 24-26 are examined in their full scope. Moreover, claim 23 of Group II are rejoined and examined. 

Drawings
The drawings filed on 11/18/2021 are accepted by the examiner.  

Information Disclosure Statement
The information disclosure statements filed on 02/04/2022, 02/23/2022, 04/19/2022 have been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action. 

Conclusion
Claims 1 and 3-26 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
July 9, 2022